Name: Council Regulation (EEC) No 2931/83 of 4 October 1983 amending Regulation (EEC) No 171/83 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 83 Official Journal of the European Communities No L 288/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2931/83 of 4 October 1983 amending Regulation (EEC) No 171/83 laying down certain technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas the rules governing fishing operations in the Skagerrak and Kattegat agreed between the delegations of the Community and of Norway and Sweden incor ­ porate requirements in addition to or different from those laid down in Regulation (EEC) No 171 /83, notably in respect of the limiting of by-catches in certain types of fishing and the method for measuring the minimum size of Nephrops and lobsters ; Whereas Regulation (EEC) No 171 /83 should there ­ fore be amended, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 2 and 1 1 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 171 /83 (2) lays down general rules for the fishing and landing of biological resources found in Community waters ; Whereas it is appropriate to modify the rules concerning minimum mesh sizes in certain fishing areas and to provide for the Council to take certain decisions concerning these in the future ; Whereas it is appropriate to amend certain rules concerning by-catches, the minimum landing sizes for certain species of fish , crustacea and molluscs and the areas in which fishing for certain species and with certain gear should be either prohibited or limited , in accordance with the latest scientific advice ; Whereas the ban on salmon fishing provided for in Article 2 of the Convention for the Conservation of Salmon in the North Atlantic Ocean (3) must be implemented by the Community ; Article 1 Regulation (EEC) No 171 /83 is hereby amended as follows : 1 . Article 2 ( 1 ), (2) and (3) shall be replaced by the following : ' 1 . The use or hauling of trawls, Danish seines or similar nets having anywhere a mesh smaller than that laid down in Annex I for the region and type of net concerned shall be prohibited from the dates specified. 2 . The Council shall , on a proposal from the Commission , taking account of the latest available scientific information , decide by a qualified majo ­ rity before 31 May 1984 whether and under what conditions fishing for sole by vessels exceeding 300 bhp and for plaice and whiting may be exempted from the increase in the mesh size to 90 mm in the North Sea and whether, and if so, when and under what conditions the mesh size for the fishing of sole by vessels not exceeding 300 bhp in the North Sea should be increased . (') OJ No L 24, 27 . 1 . 1983, p . 1 . (2) OJ No L 24, 27. 1 . 1983, p . 14. O OJ No L 378, 31 . 12. 1982, p. 25 . No L 288/2 Official Journal of the European Communities 21 . 10 . 83 4. In the Skagerrak and Kattegat, by-catches of the species listed in Annex V taken in fishing for whiting with nets having a mesh size smaller than 80 mm shall not exceed 30 % by weight of the total catch.' ; 6 . Title III shall be replaced by the following : TITLE III FISH, CRUSTACEAN AND MOLLUSC SIZES 3. The Council shall , on a proposal from the Commission and in the light of scientific opinion based on further research, decide by a qualified majority not later than 31 December 1984 whether the mesh size in the English Channel, irrespective of the type of net used, should be increased to 80 mm from 1 July 1985.'; 2 . Article 4 (2) shall be replaced by the following : '2 . The Council shall , on a proposal from the Commission, in the light of experience and scien ­ tific advice, decide by a qualified majority not later than 31 December 1985 whether the mesh size should be increased to 60 mm in region 3 from 1 July 1986 and whether and until which date the mesh size increase to 70 mm in the Irish Sea and the waters off the south coast of Ireland (ICES divisions VII a), g) and h)) shall be deferred.' ; 3 . Article 8 ( 1 ) shall be replaced by the following : ' 1 . By-catches of the species listed in Annex V in those regions for which an entry has been made in the said Annex or of cuttlefish taken with small-meshed nets in accordance with Article 3 shall not exceed 10 % by weight of the total catch . However, in the case of by-catches taken in fishing for prawns of the Pandalus spp or shrimps of the Crangon spp, this limit shall be increased to 50 % .' ; 4 . Article 8 (4) shall be deleted ; 5 . Article 9 ( 1 ) to (4) shall be replaced by the following : ' 1 . By-catches of the species listed in Annex V or of cuttlefish taken with nephrops nets in accordance with Article 4 shall not exceed 60 % of the total catch in the regions given in the said Annex. In the Skagerrak and Kattegat this limit shall be increased to 70 % . 2. By-catches taken in any region except the Skagerrak and Kattegat with nets not complying with Article 5 but complying with Annex I for the region and type of net concerned shall not include more than 30 % of hake . 3 . Where herring by-catches are authorized in fishing for other species, the percentage shall be measured in accordance with Article 10 ( 1 ). Article 11 1 . Undersized fish, crustacea and molluscs shall not be retained on board or be transhipped, landed, transported, sold or held in possession, displayed or offered for sale, but shall be returned immediately to the sea. However, the previous subparagraph shall not apply to :  herring taken in any region or part thereof, mackerel taken in the North Sea or the species listed in Annexes V and VI taken in the Skagerrak or Kattegat, within a limit of 1 0 % by weight of catches of these species,  cod measuring less than 45 cm, but not less than 30 cm, taken in the Irish Sea (ICES divi ­ sion VII a)) between 1 October and 31 December within a limit of 10 % by weight of cod taken . The percentage of undersized fish, crustacea and molluscs shall be measured in accordance with the provisions of the first subparagraph of Article 10 ( 1 ). 2. Undersized, fish, crustacea and molluscs taken as by-catch within the limits specified in Article 8 ( 1 ) shall not, for the purpose of human consumption, be retained on board or be tran ­ shipped, landed, transported, sold or held in possession , displayed or offered for sale . 3 . A fish, crustacean or mollusc shall be regarded as undersized if its size is smaller than the minimum size specified in Annex V or VI for the species and region in question. 4. The size of a fish shall be measured from the tip of the snout to the end of the tail fin . 21 . 10 . 83 Official Journal of the European Communities No L 288/3 sale, but shall be returned immediately to the sea when taken : (a) within the waters situated outside a 12-mile limit, measured from Member States' base ­ lines :  in regions 2 and 3,  in that part of region 1 east of a line drawn along 44 °00'W longitude south to 59 °00'N latitude, thence due east to 42 °00'W longitude and thence due south ; (b) within the waters situated outside a 40-mile limit measured from Member States' baselines in that part of region 1 west of the line under (a) second indent ; (c) without prejudice to the provisions of Article 1 ( 1 ), within the waters situated outside the boundaries of the areas under the sovereignty or jurisdiction of the Member States, in regions 1 , 2 and 3 . 2 . In the Skagerrak and Kattegat, fishing for salmon and sea-trout shall be forbidden outside a four-mile limit measured from the baselines.' ; 8 . Article 13 shall be replaced by the following : ' Article13 Fishing or the use of specific gear shall be pro ­ hibited for the following species, areas and periods : 1 . Bottom trawling for all species during the whole year in the area adjacent to the east coast of Greenland from a point on the coast at latitude 67 °00'W bounded by a line joining the following coordinates :  latitude 67 ° 00'N, longitude 30 °30'W,  latitude 66 °30'N, longitude 30 °30'W,  latitude 66 °30'N, longitude 32 °00'W,  latitude 65 °40'N, longitude 32 °00'W, The size of a crustacean shall be defined as the length of the cephalothorax measured parallel to the mid-line from the back of either eye-socket to the distal edge of the cephalothorax and as the total length measured from the tip of the rostrum to the rear end of the telson, not including the setae. A crustacean shall be considered undersized if either the cephalothoracic length or the total length is less than the specified minimum length. The size of a mollusc shall correspond to the measurement of the longest part of the shell . In cases where only Nephrops tails are landed, length may be expressed as tail length . In such cases, tail length shall be measured from the front edge of the first tail segment to the rear end of the telson . The tail shall be measured flat with the segments unstretched. 5. In regions or parts thereof where a minimum size is laid down for lobsters or edible crabs or spinous spider crabs in accordance with Annex VI, the landing only of tails of lobsters or of claws of lobsters, edible crabs or spinous ' spider crabs shall be prohibited. By derogation from the preceding subparagraph it shall be permitted to land claws of edible crabs if the crabs have been caught using anchored gill nets or trammel nets and the records of fishing operations which the skipper has to keep accor ­ ding to Article 3 of Regulation (EEC) No 2057/82 and the detailed rules for the implementation of that provision show that one of these methods of fishing has been carried out during the voyage to which the landing refers . 6 . The size of a fish equivalent to the size measured according to paragraph 4 may be expressed in number of fish per unit of weight according to the procedure provided for in Article 21 . 7 . Provisions relating to the fishing for certain species of mollusc and crustacean, together with the minimum sizes to which the reference "token entry" in Annex VI applies, shall be adopted in the light of experience and of scientific opinion, in accordance with the procedure provided for in Article 21 .'; 7. Article 1 2 shall be replaced by the following : 'Article 12 Salmon 1 . Catches of salmon shall not be retained on board or be transhipped, landed, transported, sold or held in possession , displayed or offered for  latitude 65 30'N, longitude 33 °10'W,  latitude 65 °10'N, longitude 34 °00'W,  latitude 65 ION, longitude 35 °00'W,  latitude 64 °20'N, longitude 36 °20'W,  latitude 63 °55'N, longitude 36 °45'W,  latitude 63 °31'N, longitude 38 °45'W,  latitude 63 °27'N, longitude 39 °30'W,  latitude 63 °45'N, longitude 39 °30'W, to a point on the east coast of Greenland at 63 °45'N. No L 288/4 Official Journal of the European Communities 21 . 10. 83 2. Herring : each year from 1 5 August to 30 September in the maritime area bounded by a line joining the following points  the Butt of Lewis,  Cape Wrath,  latitude 58 °55'N, longitude 05 °00'W,  latitude 58 °55'N, longitude 07 °10'W,  latitude 58 °20'N, longitude 08 °20'W,  latitude 57 °40'N, longitude 08 °20'W,  the west coast of North Uist at latitude 57 ° 40 ',  then along the north coast of the island as far as latitude 57 °40,6'N, longitude 07 °20,65'W,  latitude 57 °50,05'N, longitude 07 °08,1'W, time and place of arrival in the area no more than 36 hours and no less than 24 hours before that * time. On entering the area he must notify the appro ­ priate control authority of the quantities of mack ­ erel which he has on board and which are entered in the log-book. The captain may be required to submit his log-book and catches on board for verification at a time and place to be determined by the appropriate control authority. This time shall be no later than six hours after receipt by the control authority of the message notifying the quantities of mackerel on board and this place shall be at a point as near as possible to the point of entry into the area. The appropriate control authorities are :  France : Mimer, telex : Paris 250 823,  Ireland : Department of Fisheries and Forestry, telex : Dublin 90253 FFWS,  UK : Ministry of Agriculture, Fisheries and Food, telex : London 21 274. The provisions of the preceding subparagraphs shall not apply to vessels fishing with bottom trawls, Danish seines or similar nets which are towed on the bottom and which have mesh sizes of at least 60 mm, gill nets and hand-lines. They shall also not apply to vessels in transit through the area in so far as all fishing gear is stowed in accordance with the conditions set out in Annex I to Regulation (EEC) No 2057/82 in order that it may not be readily used. Nothing in the present paragraph shall be inter ­ preted as permitting a vessel flying the flag of or registered in a Member State which does not have a mackerel quota from the stock occurring in the area or whose quota is exhausted to have any mackerel on board, unless the captain can prove that this mackerel has been caught from another stock. The provisions of this paragraph shall cease to be effective on 1 January 1987 unless the Council , on a proposal from the Commission , decides otherwise by a qualified majority before 31 July 1986 in the light of the situation of the Western mackerel stock.' ; 10 . Article 15 (3) shall be replaced by the following : (concerns only the French version) ;  then north-east along the west coast of Lewis as far as the point of departure (Butt of Lewis). This area may be altered in accordance with the procedure laid down in Article 21 .'; 9 . The following paragraph la shall be added to Article 1 5 : ' la . However, from 16 November 1983, it shall be prohibited to fish for mackerel throughout the year in an area, hereinafter called "the area", bounded by the following coordinates :  a point on the south coast of England at 03 °00'W,  latitude 49 °30'N, longitude 03 °00'W,  latitude 49 °30'N, longitude 07 °00'W,  latitude 52 °00'N, longitude 07 °00'W,  a point on the west coast of Wales at latitude 52 °00'N. For the purpose of this paragraph a fishing vessel shall be deemed to be fishing for mackerel if it has mackerel on board which exceeds 15 % by weight of the total amount of mackerel and other species on board. All mackerel which are on board shall be deemed to have been caught within the area except those which have been declared to be on board before entering the area under the procedure described in the following subparagraphs. The captain of a fishing vessel who intends to enter the area in order to fish and who has mack ­ erel on board his vessel must notify the control authority of the Member State in whose fisheries zone he intends to start fishing of his estimated 21 . 10 . 83 Official Journal of the European Communities No L 288/5 1 1 . Article 1 6 shall be replaced by the following : 'Article 16 The carrying out on vessels of processing opera ­ tions other than :  evisceration,  salting,  boiling and shelling of molluscs, prawns and shrimps,  canning, barrelling and pickling of mackerel and herring,  filleting,  freezing,  tailing of Nephrops,  preparation of skate,  physical or biochemical processing of offal and unavoidable by-catches taken within the authorized maximum limit shall be prohi ­ bited.' ; 12. In Articles 17 and 18 the word 'fish' shall be replaced by the terms 'fish, crustacean and mollusc' or 'fish , crustacea and molluscs' whichever is the more appropriate ; the term 'fish stocks' shall be replaced by the term 'fish, crusta ­ cean and mollusc stocks' ; 13 . Annex I shall be replaced by the following : ANNEX I Minimum mesh size provided for in Article 2 (mm) Region Part of region Type of net Minimum mesh size 1 NAFO 1 , ICES sub-areas XIV, V, All 130 (&gt;) Other parts of the region All 120 2 Skagerrak and Kattegat All 80 0 North Sea :  until 31 December 1984 All 80 0  from 1 January 1985 All 90 0 West of Scotland and Rockall (ICES sub-area VI) West of Ireland (ICES divisions VII b) and c)) Bristol Channel (ICES division VII f)) South coast of Ireland (ICES divisions VII g), h), j ) and k)) All 80 Irish Sea (ICES division VII a)) Single twine Double twine 70 75 English Channel (ICES divisions VII d) and e)) All 75 3 All 65 4 All 45 5 Token entry Token entry 6 Token entry Token entry (') When fishing for blue ling in part of ICES division V b) under the sovereignty or jurisdiction of a Member State , the minimum mesh size is 80 mm. (2) When fishing for whiting, the minimum mesh size is 70 mm. (3) Except for fishing for sole by vessels not exceeding 300 bhp, in which case the minimum mesh sizes are 70 mm single twine and 75 mm double twine.' ; 14. In Annex II the minimum mesh size for herring in region 2 shall read as follows : '32' ; No L 288/6 Official Journal of the European Communities 21 . 10 . 83 1 5 . Annex IV shall be replaced by the following : 'ANNEX IV NEPHROPS Minimum mesh size provided for in Article 4 (mm) Region Part of region Minimummesh size 2 Skagerrak and Kattegat 60 Irish Sea (ICES division VII a)), ICES divisions VII g) and h) off the south coast of Ireland  until 30 June 1986  from 1 July 1986 60 70 All other parts of the region 70 3 50'; 1 6 . Annex V shall be replaced by the following : 'ANNEX V Minimum size referred to in Article 11 (3) (cm) Species Region 1 Region 2 Region 3 Cod (Gadus morhua) Haddock (Melanogrammus aeglefinus) Hake (Merluccius merluccius) Plaice (Pleuronectes platessa) Witch (Glyptocephalus cynoglossus) Lemon sole (Microstomus kitt) Sole (Solea solea) Turbot (Psetta maxima) Brill (Scophthalmus rhombus) Megrim (Lepidorhombus spp) Whiting (Merlangius merlangius) Dab (Limanda limanda) Saithe (Pollachius virens) Common sea bream (Pagellus bogaraveo) Red mullet (Mullus surmuletus) Bass (Dicentrarchus labrax) Conger eel (Conger conger) Pollack (Pollachius pollachius) Ling (Molva molva) Shad (Alosa spp) Sturgeon (Acipenser sturio) Grey mullet (Mugil spp) Salmon (Salmo salar) Trout (Salmo trutta) Flounder (Platichthys flesus) 34 (') 31 30 25 28 25 24 30 30 25 27 15 35 30 0 27 30 27 0 28 25 24 30 30 25 27 0 23 0 30 Token entry Token entry 20 0 30 27 30 25 28 25 24 30 30 25 23 15 30 12 15 58 22 63 30 145 20 48 23 (') Except in NAFO sub-area 1 , plus ICES sub-areas XIV and V, where the minimum size shall be 40 cm. (2) Except in ICES division VII a), where the minimum size shall be 45 cm between 1 October and 31 December. (3) Except in "Skagerrak and Kattegat, where the minimum size shall be 23 cm. (4) In Skagerrak and Kattegat only. 0 In Skagerrak and Kattegat and, as from the entry into force of the 90 mm mesh size , in the North Sea . In the other parts of region 2 and, until the entry into force of the 90 mm mesh size in the North Sea, the minimum size will remain at 25 cm for plaice and 15 cm for dab.'; 21 . 10 . 83 Official Journal of the European Communities No L 288/7 17. Annex VI shall be replaced by the following :  ANNEX VI Minimum size referred to in Article 11 (3) Species Region Part of region Minimum size Herring (Clupea harengus) 1 2 3 Except Skagerrak and Kattegat 20 cm 2 Skagerrak and Kattegat only 18 cm Mackerel (Scomber scombrus) 2 North Sea only 30 cm Mackerel (for industrial purposes) 2 Skagerrak and Kattegat only 30 cm Whole Nephrops (Nephrops norvegicus) 2 Skagerrak and Kattegat only 40 mm cephalothorax length 130 mm overall length 2 Except Skagerrak and Kattegat 25 mm cephalothorax length 85 mm overall length 3 20 mm cephalothorax length 70 mm overall length Nephrops tails 2 Skagerrak and Kattegat only 72 mm 2 Except Skagerrak and Kattegat 46 mm 3 37 mm Lobster (Homarus gammarus) 2 Except Skagerrak and Kattegat 85 mm cephalothorax length 26 cm overall length (') 2 Skagerrak and Kattegat only 78 mm cephalothorax length 22 cm overall length Spinous spider crab (Maia squinado) 2 120 mm 3 Token entry Edible crab (Cancer pagurus) 2 Token entry 3 Token entry Scallop (Pecten maximus) 2 100 mm 3 Token entry Clam (Venus verrucosa) 2 ICES divisions VII d) and e) only 40 mm (') From 1 May 1984. No L 288/8 Official Journal of the European Communities 21 . 10 . 83 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984, with the exception of Article 1 (9) which shall apply from 16 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 October 1983 . For the Council The President C. SIMITIS